Citation Nr: 0102930	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
mild degenerative changes of the right ankle, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
mild degenerative changes of the left ankle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran has an unverified period of 
active service from January 1990 to April 1990, and a 
verified period of active service from September 1990 to 
September 1994. 

Additionally, the Board notes that, in an April 1998 VA form 
21-4138 (Statement in Support of Claim), the veteran 
requested consideration of claims of service connection for 
dizziness, fatigue, and sweating and chills, all to include 
as secondary to a service-connected disability.  However, as 
the only issues currently before the Board are those set 
forth on the title page of this decision, these matters are 
referred to the RO for appropriate action.


REMAND

Additional action by the RO is required before the Board can 
adjudicate the veteran's claims of increased disability 
evaluations for mild degenerative changes of the right and 
left ankles.  While the Board regrets the delay associated 
with this remand, this action is necessary to ensure that the 
veteran's claims are fairly adjudicated.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

In this respect, the record includes a December 1998 VA 
joints examination report indicating the veteran reported his 
ankle disabilities were exacerbated upon prolonged weight 
bearing and standing, including the eight to ten hours of 
standing that he must do in performing his job for the U.S. 
Postal Service.  In addition, a November 1999 VA joints 
examination report indicates that the veteran works as a mail 
processor and is required to stand for eight to ten hours per 
day, and that he had missed worked due to the pain in his 
ankle and was given a warning for missing work.

The Board also finds that the record is devoid of additional 
evidence and/or statements from the veteran 
discussing/describing the impact that the veteran's 
disabilities have had on his employability, including any 
marked interference with employment.  As such, the case 
should be remanded to the RO in order to give the veteran an 
opportunity to submit any relevant evidence regarding this 
issue. See 38 C.F.R. § 3.321(b)(1) (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Furthermore, 
the RO should assist the veteran in obtaining the treatment 
records from all private health care providers describing the 
severity of the veteran's disabilities, including any impact 
that these disabilities may have on his ability to work.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should ask the veteran to 
complete VA Forms 21-4142 
(Authorization for the Release of 
Information) regarding his treatment by 
all health care providers who have 
treated him for his service connected 
ankle disabilities, including any 
health care providers associated with 
the U.S. Postal Service.  Once the 
necessary authorizations are received 
from the veteran, the RO should contact 
these health care providers and request 
that they submit copies of all records 
regarding the veteran's treatment.  All 
records subsequently received should be 
made a permanent part of the appellate 
record. Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain such records, the RO must notify 
the veteran that the above records 
could not be obtained.

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any incidents 
showing/describing the impact that his 
current ankle disabilities have had on 
his ability to work.  The RO should 
also request that the veteran submit 
any personnel records and/or other 
evidence from the U.S. Postal Service 
or from any other employer showing that 
he has been disciplined on the job for 
missing work due to his ankle pain, as 
noted in the November 1999 VA joints 
examination report discussed above.  
The veteran must be advised that such 
information is necessary for an award 
of the benefits sought, and that there 
is a need for credible supporting 
evidence.

3.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

4.  The RO should readjudicate the issues 
of entitlement to increased disability 
evaluations for mild degenerative changes 
of the right and left ankles, in light of 
the additional evidence.  Additionally, 
the RO should consider the procedures 
outlined in 38 C.F.R. § 3.321(b)(1) 
(2000) if deemed appropriate.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.






The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals




